
	
		I
		111th CONGRESS
		1st Session
		H. R. 2566
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Lipinski (for
			 himself and Mr. Inglis) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  public disclosure of charges for certain hospital and ambulatory surgical
		  center services and drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Price Transparency and Disclosure Act of
			 2009.
		2.Public disclosure
			 of hospital dataPart B of
			 title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by
			 adding at the end the following new section:
			
				249.Data reporting by hospitals and ambulatory surgical centers
		  and public posting(a)Semiannual reporting
				requirementNot later than 80
				days after the end of each semiannual period beginning January 1 or July 1
				(beginning more than one year after the date of the enactment of this section),
				a hospital and an ambulatory surgical center shall report to the Secretary the
				following data:
						(1)In the case of a hospital—
							(A)the frequency with which the hospital
				performed each service selected under subparagraph (A) or (B) of subsection
				(c)(1) in an inpatient or outpatient setting, respectively, during such
				period;
							(B)the frequency with which the hospital
				administered a drug selected under subparagraph (D) of such subsection in an
				inpatient setting during such period; and
							(C)if the service was
				so performed or the drug was so administered during such period—
								(i)the
				total number of times the service was so performed or the drug was so
				administered during such period; and
								(ii)the average and
				the median charge by the hospital for such service or drug during such period;
				and
								(2)In the case of an
				ambulatory surgical center—
							(A)the frequency with which the center
				performed each service selected under subparagraph (C) of subsection (c)(1)
				during such period; and
							(B)if the service was
				so performed during such period—
								(i)the total number
				of times the service was so performed during such period; and
								(ii)the average and
				the median charge by the center for such service during such period.
								(b)Public
				availability of data
						(1)Public posting
				of dataThe Secretary shall
				promptly post, on the official public Internet site of the Department of Health
				and Human Services, the data reported under subsection (a). Such data shall be
				set forth in a manner that promotes charge comparison among hospitals and
				ambulatory surgical centers.
						(2)Notice of
				availabilityA hospital and
				an ambulatory surgical center shall prominently post at each admission site of
				the hospital or center a notice of the availability of the data reported under
				subsection (a) on the official public Internet site under paragraph (1).
						(c)Selection of
				services and drugsFor purposes of this section:
						(1)Initial
				selectionBased on national data, the Secretary shall select the
				following:
							(A)The 25 most
				frequently performed services in a hospital inpatient setting.
							(B)The 25 most
				frequently performed services in a hospital outpatient setting.
							(C)The 25 most
				frequently performed services in an ambulatory surgical center setting.
							(D)The 50 most
				frequently administered drugs in a hospital inpatient setting.
							(2)Updating
				selectionThe Secretary shall periodically update the services
				and drugs selected under paragraph (1).
						(d)Civil money
				penaltyThe Secretary may impose a civil money penalty of not
				more than $10,000 for each knowing violation of subsection (a) or (b)(2) by a
				hospital or an ambulatory surgical center. The provisions of subsection (i)(2)
				of section 351A shall apply with respect to civil money penalties under this
				subsection in the same manner as such provisions apply to civil money penalties
				under subsection (i)(1) of such section.
					(e)Administrative
				provisions
						(1)In
				generalThe Secretary shall prescribe such regulations and issue
				such guidelines as may be required to carry out this section.
						(2)Classification
				of servicesThe regulations
				and guidelines under paragraph (1) shall include rules on the classification of
				different services and the assignment of items and procedures to those
				services.
						(3)RulesThe
				regulations and guidelines under paragraph (1) shall include rules regarding
				reporting of inpatient diagnostic related groups (DRGs), outpatient procedures
				and tests and classification of drugs. Classification of drugs may include
				unit, strength, and dosage information for reporting.
						(4)Computation of
				average and median charges
							(A)In
				generalThe regulations and guidelines under paragraph (1) shall
				include a methodology for computing an average and median charge for a service
				or drug, in accordance with subparagraph (B).
							(B)MethodologyThe
				methodology prescribed by the Secretary under subparagraph (A) shall ensure
				that an average and median charge for a service reflects the amount charged
				before any adjustment based on a negotiated rate with a third party.
							(5)Form of report
				and noticeThe regulations
				and guidelines under paragraph (1) shall specify the electronic form and manner
				by which a hospital or an ambulatory surgical center shall report data under
				subsection (a) and the form for posting of notices under subsection
				(b)(2).
						(f)Rules of
				Construction
						(1)Non-preemption
				of State lawsNothing in this
				section shall be construed as preempting or otherwise affecting any provision
				of State law relating to the disclosure of charges or other information for a
				hospital or an ambulatory surgical center.
						(2)ChargesNothing
				in this section shall be construed to regulate or set hospital or ambulatory
				surgical center charges.
						(g)DefinitionsIn
				this section:
						(1)Hospital and
				ambulatory surgical centerThe terms hospital and
				ambulatory surgical center have the meaning given such terms by
				the Secretary.
						(2)DrugFor
				purposes of this section, the term drug includes a biological and
				a non-prescription drug, such as an
				ointment.
						.
		
